Case 21-11232-mdc   Doc 9   Filed 05/19/21 Entered 05/19/21 12:03:49   Desc Main
                            Document      Page 1 of 4
Case 21-11232-mdc   Doc 9   Filed 05/19/21 Entered 05/19/21 12:03:49   Desc Main
                            Document      Page 2 of 4
Case 21-11232-mdc   Doc 9   Filed 05/19/21 Entered 05/19/21 12:03:49   Desc Main
                            Document      Page 3 of 4
Case 21-11232-mdc   Doc 9   Filed 05/19/21 Entered 05/19/21 12:03:49   Desc Main
                            Document      Page 4 of 4
